Title: From George Washington to Henry Laurens, 18 April 1778
From: Washington, George
To: Laurens, Henry



Sir,
Valley Forge April 18th 1778

On Thursday evening I had the Honor to receive your Two Letters of the 14th Instant.
I am much obliged by the fresh assurances, which Congress are pleased to make me of their confidence, and they may be satisfied, that I wish nothing more ardently, than that a good and perfect agreement should subsist between us.
The negociation between the Commissioners is ended, without effecting a Cartel. Nor do I suppose from the information I have received on the subject, there is any good prospect, that one will ever be formed, or at least for a great while, on a liberal and an extensive plan. A report of the proceedings of the Commissioners, on our part, at their several meetings, I take the liberty to inclose. The Papers No. 1. contain the letters between General Howe & myself stipulating the neutrality of German Town—our Respective powers—and the result of the meeting there. No. 2 the subsequent proceedings at Newtown. The old agreement, I presume, continues, and under it we must carry on exchanges.
General Muhlenberg has communicated his determination to resign, but has promised not to leave his Brigade, till Congress shall appoint another General in his room, provided it is done in any reasonable time.
By postponing my call upon the Militia as mentioned in my last of the 10th, I did not mean to decline it altogether. I did not see the necessity of calling out 5000 for the sole purpose of defence; and in the present situation of things, I cannot perceive my way sufficiently clear for offensive measures, as I do not know when to expect the Recruits from the different States—nor what prospect the Commissary has of Provision. As we only get it yet from hand to mouth, assembling the Militia, unless for the purpose of defence, should be the last thing

done, as they soon become impatient, and are very expensive in the articles of stores, Camp utensils, Provisions &c.
The inclosed Draught of a Bill, was brought to Head Quarters Yesterday afternoon by a Gentleman, who informed me, that a large Cargoe of them had been just sent out of Philadelphia. Whether this insidious proceeding is genuine and imported in the Packet, which arrived a few days ago, or contrived in Philadelphia is a point undetermined & immaterial; but it is certainly founded in principles of the most wicked and diabolical baseness, meant to poison th⟨e⟩ minds of the people & detach the wavering, at least, from our cause. I suppose it will obtain a place in the papers, and am not without anxiety, that it will have a malignant influence. I would submit it, whether it will not be highly expedient for Congress to investigate it, in all its parts—and to expose, in the most striking manner, the injustice—delusion and fraud it contains. I trust it will be attacked in every shape in every part of the Continent. I have the Honor to be With the greatest respect Sir Your most Obet Servt

Go: Washington

